               Case 4:19-cv-00052-RBS-DEM Document 70 Filed 02/18/20 Page 1 of 1 PageID# 2350




                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                 NEWPORT NEWS DIVISION
                                              Tuesday, February 18, 2020
MINUTES OF PROCEEDINGS IN     Open Court
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Josh Lang                                                               Reporter:     Heidi Jeffreys, OCR

    Set:       11:00 a.m.                    Started:   11:00 a.m.                   Ended:      11:47 a.m.

    Case No.     4:19cv52


                 Robert A. Herndon, on behalf of himself and all others similarly situated
                            v.
                 Huntington Ingalls Industries, Inc.
                 The HII Administrative Committee


    Appearances: Mark P. Kindall and Robert A. Izard for the Plaintiff.          Emily S. Costin, David Godofsky, and
    Robert W. McFarland for the Defendant.


    Hearing held re [10] Motion to Dismiss for Failure to State a Claim by Defendants. Arguments of counsel.
    Comments of Court. For the reasons stated on the record, the Court DENIES the motion to dismiss.
    Discovery is closed in this case however the parties will need a new trial date and will submit a proposed
    order. Court adjourned.
